Citation Nr: 0936223	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for eye disorders, as 
secondary to the Veteran's service-connected asbestosis.

2.  Entitlement to service connection for coronary artery 
disease (CAD), as secondary to the Veteran's service-
connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to September 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the Veteran's June 2002 
claim for entitlement to service connection for eye disorders 
and CAD, both as secondary to the Veteran's service-connected 
asbestosis.

In September 2007, the Board remanded this case to the RO for 
additional development.  The case subsequently returned to 
the Board for further appellate consideration.

In May 2009, the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA) regarding the 
relationship between the Veteran's CAD and his service-
connected asbestosis.  A VHA cardiologist provided that 
opinion in July 2009.


FINDINGS OF FACT

1.  Service connection is in effect for asbestosis.

2.  The competent medical evidence of record shows the 
Veteran's eye disorders are not related to his service-
connected asbestosis.

3.  The competent medical evidence of record shows the 
Veteran's CAD is not related to his service-connected 
asbestosis.





CONCLUSIONS OF LAW

1.  The Veteran's eye disorders were neither caused nor 
aggravated by his service-connected asbestosis.  38 U.S.C.A. 
§§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2009).

2.  The Veteran's CAD was neither caused nor aggravated by 
his service-connected asbestosis.  38 U.S.C.A. §§ 1131, 1153, 
5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated July 2004, March 2006, October 2007, and May 
2008, provided to the Veteran before the August 2004 
statement of the case, October 2006 supplemental statement of 
the case, and the December 2008 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the Veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  The July 2004, October 
2007, and May 2008 letters also informed the Veteran that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in letters dated March 2006 and 
October 2007.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, VA treatment records, and 
available private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with VA 
examinations for his eye disorders in April 2003, June 2008, 
and October 2008; he was provided with VA examinations for 
his CAD in April 2003 and July 2008, and a VHA medical expert 
opinion was obtained in July 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant. 

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Eye Disorders, as Secondary to the Veteran's Service-
Connected Asbestosis

The Veteran contends in his September 2004 substantive appeal 
that his "loss of eyesight can be linked to the loss of 
oxygen which is caused by [my service-connected] asbestosis.  
As [my] breathing became more and more difficult in 1997 and 
1998 before [my] transplant[,] so did [my] eyesight worsen."  
The Veteran asserted that, prior to his transplant, his 
diffusion was 16 percent or less, "so it makes perfect sense 
that [my] eyes were not being properly nourished."  (The 
Board notes that, according to an April 1999 private 
treatment record, the Veteran underwent a left lung 
transplant in September 1998.)  Likewise, in a May 2008 
statement, the Veteran asserted that his "premature macular 
degeneration was brought on by the lack of oxygen to the eyes 
because of the decreased lung functions caused by the 
[service-connected] asbestosis['] effects on the lungs."

The Veteran's service treatment records show no evidence of 
any eye disorders.  In his September 1959 separation 
examination, the Veteran's vision was 20/20 in both eyes, and 
his eyes were found to be normal on clinical evaluation.

In April 2003, the Veteran was provided with his first VA 
examination of his eyes.  The Veteran reported that he was 
declared legally blind in 1995 due to age-related macular 
degeneration.  The Veteran also reported that his vision had 
decreased since his 1998 left lung transplant, and several 
subsequent mini-strokes.  The examiner diagnosed the Veteran 
with wet/age related macular degeneration leading to legal 
blindness, primary open angle glaucoma in each eye, cataracts 
in each eye, pterygium (a winglike triangular membrane) in 
the right eye, and a compound hyperopic (farsighted) 
astigmatism with presbyopia (a progressively diminished 
ability to focus on near objects as a result of age) in both 
eyes.  The examiner did not provide an etiological opinion.

In September 2004, a VA optometrist diagnosed the Veteran 
with advanced age-related macular degeneration (AMD) in both 
eyes (OU), primary open angle glaucoma (POAG) in both eyes, 
and cataracts in both eyes.

In September 2005, a VA optometrist diagnosed the Veteran 
with geographic atrophy in both eyes, causing legal 
blindness; primary open angle glaucoma in both eyes; age-
related cataracts in both eyes; and pterygium in the right 
eye (OD).

In June 2006, a VA clinician noted that the Veteran is blind 
or legally blind.  Likewise, in November 2006, a VA clinician 
noted that the Veteran is legally blind.

The Veteran was provided with his second VA examination of 
his eyes in June 2008.  The VA examiner reviewed the claims 
file.  The examiner noted that the Veteran was initially 
diagnosed with primary open angle glaucoma in 1999; that he 
was first diagnosed with geographic age-related macular 
degeneration in both eyes, causing decreased visual acuity 
(VA) in both eyes, and legal blindness, in 1999; that he has 
cataracts; and that he has dryness in both eyes.  The VA 
examiner opined that the Veteran's geographic age-related 
macular degeneration is at least as likely as not caused by 
or a result of the Veteran's CAD, because CAD would decrease 
the flow of oxygen-rich blood to the eyes, and the resulting 
lack of oxygen could result in, or worsen, age-related 
macular degeneration.  The examiner further explained that 
the macula requires the most blood flow because it is the 
center of best vision, and has the most vision cells per unit 
of area.

The Board notes that the Veteran's CAD is not service-
connected, and that a nexus opinion linking the Veteran's eye 
disorders to his CAD is therefore insufficient to support a 
claim of entitlement to service connection on a secondary 
basis.  Since the Veteran's sole service-connected condition 
is asbestosis, an etiological opinion linking the Veteran's 
eye disorders to his asbestosis is required in order to 
support a claim of entitlement to service connection on a 
secondary basis.

In October 2008, the Veteran was provided with his third VA 
examination of his eyes.  The VA examiner reviewed the claims 
file.  The examiner noted that the Veteran was initially 
diagnosed with multiple eye conditions in 1999, including 
primary open angle glaucoma in both eyes, and geographic age-
related macular degeneration in both eyes, which caused legal 
blindness.  The examiner diagnosed the Veteran with the above 
conditions, as well as mixed cataracts.  The examiner opined 
that the Veteran's eye disabilities are not caused by or a 
result of his service-connected asbestosis, because there is 
no literature to support the assertion that any of those 
conditions are caused by asbestosis.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Board acknowledges that the Veteran's assertion that his 
service-connected asbestosis has caused a decrease in the 
amount of oxygen nourishing his eyes.  The Board likewise 
acknowledges that the VA examiner in June 2008 endorsed the 
conclusion that CAD would decrease the flow of oxygen-rich 
blood to the eyes, and that the resulting lack of oxygen 
could result in, or worsen, age-related macular degeneration.  
The Board further notes that the Veteran observed a 
correlation between his breathing difficulties prior to his 
September 1998 left lung transplant and decrease in vision.  
38 C.F.R. § 3.159(a)(2).  However, the Board finds that the 
Veteran's assertion that his asbestosis caused or aggravated 
his eye disabilities is outweighed by other evidence of 
record, namely the October 2008 VA examiner's medical 
opinion.  The Board notes that the documents containing the 
Veteran's assertions, as well as the June 2008 VA examiner's 
conclusions, were all of record in the claims file that the 
October 2008 VA examiner reviewed.  Moreover, the October 
2008 VA examiner specifically noted the date of the Veteran's 
June 2008 VA examination, further suggesting his familiarity 
with the prior VA examiner's conclusions regarding the link 
between the Veteran's eye disabilities and CAD.  Because the 
VA examiner has medical training and expertise, the Board 
finds that his etiological opinion is entitled to greater 
probative weight than the Veteran's own medical assertions to 
the contrary.  Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir. 1999).

The preponderance of the evidence is against the award of 
service connection for the Veteran's eye disorders as 
secondary to his service-connected asbestosis.  It follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.

Coronary Artery Disease (CAD), as Secondary to the Veteran's 
Service-Connected Asbestosis

The Veteran contends in his September 2004 substantive appeal 
that "because of the diffusion deficiency associated with 
asbestosis there was a decreased amount of oxygen going to 
the heart and all the vessels.  A sustained decline in oxygen 
levels would naturally result in problems with the 
functioning of the cardiovascular system.  Even though there 
has been a [left] lung transplant[,] there is still a 
diffusion problem (the results of testing by VA in 2003 show 
a DLCO [diffusion capacity of carbon monoxide] of only 44%) 
which will continually put pressure on the cardiovascular 
system."  (Parenthesis in original.)  

Alternatively, the Veteran asserted in a May 2008 statement 
that "the heart problems which were non-existant [sic] 
before the lung transplant are a direct result of the 
medication necessary for prevention of rejection of the 
transplanted lung.  The lung transplant was a direct result 
of the asbestosis[,] therefore the heart problems are also a 
result of the asbestosis."

The Veteran's service treatment records show no evidence of 
any heart disorders.  In his September 1959 separation 
examination, the Veteran's heart-including thrust, size, 
rhythm, and sounds-was found to be normal on clinical 
evaluation.

In April 2003, the Veteran was provided with his first VA 
examination of his heart.  The Veteran reported that his 
heart problem required him to have a stent placement.  The 
examiner diagnosed the Veteran with angina, stable CAD; and 
noted that he was status-post a stent placement for his 
heart.  The examiner also noted that the Veteran had a 
history of "exposure to asbestosis [sic]."  The examiner 
did not provide an etiological opinion.

In October 2006, a VA physician provided the Veteran with a 
right and left heart catheterization (CATH), and with a renal 
arteriography with left renal artery PTA (percutaneous 
transluminal angioplasty) with stent placement.

In July 2008, the Veteran was provided with his second VA 
examination of his heart.  The examiner reviewed the claims 
file.  He noted that the Veteran's heart problems began in 
1998.  The Veteran's wife, who was present at the 
examination, reported that the Veteran has experienced 
hypertension, CAD, chest pain, five heart stent placements, 
and two renal stents since his left lung transplant in 
September 1998.  The examiner also noted that the Veteran has 
a history of congestive heart disease and chronic congestive 
heart failure (CHF) since 1989.  The examiner noted that an 
electrocardiogram (EKG) showed that the Veteran had normal 
sinus rhythm with sinus arrhythmia, and a normal EKG.  The 
examiner diagnosed the Veteran with CAD.  He opined that he 
could not determine the relationship, if any, between the 
Veteran's CAD and his service-connected asbestosis without 
resort to mere speculation because the Veteran refused to go 
to additionally required cardiologic consultations, or to 
have an echocardiogram.

In May 2009, the Board requested an expert medical opinion 
from the VHA regarding the relationship between the Veteran's 
CAD and his service-connected asbestosis.  The Board 
specifically requested that the expert provide a medical 
opinion regarding both of the Veteran's theories-namely, 
first, that his service-connected asbestosis caused oxygen 
diffusion deficiency to his heart and blood vessels, 
resulting in decreased functioning of his cardiovascular 
system; and, second, that the medication necessary to prevent 
rejection of his asbestosis-related lung transplant caused 
his heart problems.

In July 2009, a VHA cardiologist provided his expert medical 
opinion.  He extensively referenced and cited the Veteran's 
medical history, including his in-service and post-service 
records.  The VHA cardiologist opined that it is unlikely 
that the Veteran's CAD was caused by his service-connected 
asbestosis; that it is unlikely that his asbestosis caused 
oxygen diffusion deficiency to his heart and blood vessels, 
resulting in decreased functioning of his cardiovascular 
system; and that it is unlikely that the medication necessary 
to prevent rejection of his lung transplant caused his heart 
problems.  The VHA cardiologist based his opinions on his 
reading of the medical literature; specifically, he cited 
Braunwald, 7th edition, which he described as "a leading 
textbook of cardiovascular medicine," for the proposition 
that "asbestosis is not a well-recognized factor in heart 
disease," because it did not index the terms "asbestos" or 
"asbestosis."  He noted that "some older studies have 
attempted to link asbestosis to CAD, but the evidence is not 
strong."  He also explained that the available evidence does 
not indicate severe lung impairment post-transplant, based on 
the results of the Veteran's electrocardiogram.  The VHA 
cardiologist also explained that it was not clear that the 
Veteran was on the type of therapy implicated in increasing 
the risk factors for CAD, and that there is evidence that 
lung transplant and its therapy do not cause CAD.  The VHA 
cardiologist also cited a lung transplant physician for the 
proposition that lung transplants and the associated therapy 
do not cause CAD.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VHA cardiologist is so qualified, 
his medical opinion constitutes competent medical evidence.

The Board finds that the Veteran's assertion that his 
asbestosis caused his heart condition is outweighed by other 
evidence of record, namely the July 2009 VHA cardiologist's 
medical opinion.  Because the VHA cardiologist has medical 
training and expertise, the Board finds that his etiological 
opinion is entitled to greater probative weight than the 
Veteran's own medical assertions to the contrary.  See 
Winsett, supra.

Likewise, the Veteran's representative's assertion in 
September 2009 that the Veteran's asbestosis aggravated his 
heart condition is outweighed by the July 2009 VHA 
cardiologist's medical opinion.  As noted above, the VHA 
cardiologist opined that, to the best of his knowledge and 
review of the literature, "there is no clear evidence that 
asbestosis is a risk factor for CAD, or causes CAD."  
(Emphasis added.)  The VHA cardiologist's medical opinion 
that asbestosis is not a risk factor for CAD is entitled to 
more probative weight than the representative's assertion 
that asbestosis aggravated the Veteran's heart condition.  
See Winsett, supra.

The preponderance of the evidence is against the award of 
service connection for the Veteran's CAD as secondary to his 
service-connected asbestosis.  It follows that the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.




ORDER

Service connection for eye disorders as secondary to the 
Veteran's service-connected asbestosis is denied.

Service connection for CAD as secondary to the Veteran's 
service-connected asbestosis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


